IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 99-60825
                         Conference Calendar



HARRY W. VINSON; BRAD VINSON,

                                          Plaintiffs-Appellants,

versus

DOROTHY WINSTON COLOM,

                                          Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
            for the Northern District of Mississippi
                     USDC No. 1:99-CV-62-B-D
                       --------------------
                           June 16, 2000

Before JOLLY, DAVIS, and DUHÉ, Circuit Judges.

PER CURIAM:*

     Harry W. and Brad Vinson (“the Vinsons”) appeal the district

court’s Fed. R. Civ. P. 12(b)(6) dismissal of their claims

against Dorothy Winston Colom (“Colom”), a Mississippi Chancery

Court judge.   The Vinsons’ 42 U.S.C. § 1983 complaint alleged

that Colom had violated the Vinsons’ constitutional rights by

issuing a preliminary injunction order in a Chancery-Court case.

     “Federal courts, both trial and appellate, have a continuing

obligation to examine the basis for their jurisdiction.”     MCG,

Inc. v. Great W. Energy Corp., 896 F.2d 170, 173 (5th Cir. 1990).

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 99-60825
                                 -2-

“The issue may be raised by parties, or by the court sua sponte,

at any time.”    Id.

     Federal district courts lack jurisdiction to engage in

appellate review of state-court judgments.    See Dist. of Columbia

Court of Appeals v. Feldman, 460 U.S. 462, 476, 482 (1983);

Rooker v. Fidelity Trust Co., 263 U.S. 413, 415-16 (1923).

“Constitutional questions arising in state proceedings are to be

resolved by the state courts.”    Liedtke v. State Bar of Tex., 18
F.3d 315, 317 (5th Cir. 1994).   The constitutional issues

presented in the Vinsons’ § 1983 action are inextricably

intertwined with the Chancery Court’s preliminary injunction

order.   Accordingly, the Vinsons’ action constituted a request

that the district court review a state-court decision.     See

United States v. Shepherd, 23 F.3d 923, 924 (5th Cir. 1994).

     In light of the foregoing, the judgment of the district

court is affirmed on the ground of lack of subject-matter

jurisdiction.    See Sojourner T v. Edwards, 974 F.2d 27, 30 (5th

Cir. 1992) (court of appeals may affirm district court’s judgment

on any basis supported by the record).

     AFFIRMED.